Citation Nr: 1032804	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to December 26, 2001, for 
the grant of service connection for degenerative changes of the 
lumbar spine associated with a service-connected left foot 
injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1964 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on November 30, 2009, which 
vacated a June 2009 Board decision and remanded the case for 
additional development.  The issue initially arose from a July 
2006 rating decision by the Huntington, West Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In April 
2009, the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  An original claim for VA compensation benefits was first 
received at the RO in July 1998; however, the claim was limited 
to service connection for a left foot injury.

2.  On September 8, 1998, correspondence was received from the 
Veteran which may be accepted as an informal claim of secondary 
service connection for a low back disability.

3.  An October 1998 rating decision denied entitlement to service 
connection for the residuals of a left foot injury, but did not 
address the secondary service connection issue for a low back 
disability.

4.  An April 1999 rating decision denied reopening the claim for 
entitlement to service connection for residuals of a left foot 
injury; the secondary service connection issue for a low back 
disability was not addressed.

5.  In correspondence dated in January 2000 the Veteran expressed 
disagreement with the April 1999 rating decision for the 
residuals of a left foot injury and service connection was 
subsequently established in a March 2003 rating decision 
effective from July 30, 1998.  

6.  In correspondence dated in March 2003 the Veteran submitted a 
notice of disagreement from the March 2003 rating decision for 
the failure to adjudicate the secondary service connection issue 
for a low back disability.

7.  The evidence demonstrates the Veteran was not provided 
reasonable notice subsequent to the October 1998 and April 1999 
rating decisions that his secondary service connection claim for 
a low back disability was denied and would require new and 
material evidence to reopen.

8.  A claim for entitlement to secondary service connection for a 
low back disability was pending from September 8, 1998, when 
service connection was established in a July 2006 rating 
decision.


CONCLUSION OF LAW

The criteria for an effective date from September 8, 1998, but no 
earlier, for the award of service connection for degenerative 
changes of the lumbar spine secondary to a service-connected left 
foot injury have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters from the RO dated 
in July 2003, April 2005, and October 2006.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
Further attempts to obtain additional evidence would be futile.  
The available evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).  

VA regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009).  
Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

The Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) found that where a veteran files more than one claim 
with the RO at the same time and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run.  The proper remedy 
under such circumstances is to file a timely notice of 
disagreement as to the RO's failure to address that claim.  The 
Federal Circuit subsequently held that the "implicit denial 
rule" established in Deshotel applies where a regional office's 
decision provides a veteran with reasonable notice that his claim 
for benefits was denied.  It was noted that whether or not the 
regional office's decision was appealed has no bearing on the 
reasonableness of the notice afforded by that decision.  See 
Adams v. Shinseki , 568 F.3d 956, 964 (Fed. Cir. 2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, the record reflects that the Veteran submitted a VA 
Form 21-526, Veteran's Application for Compensation or Pension, 
on July 30, 1998.  The Veteran at that time stated that he 
injured his left foot during active service.  There was no 
mention of any low back disability at that time and no statement 
indicating an intent to seek service connection for a low back 
disability.

On September 8, 1998, a VA Form 21-4138, Statement in Support of 
Claim, was received from the Veteran which mentioned that his 
left foot injury made his lower right back hurt.  The document 
was subsequently identified as correspondence that may be 
accepted as an informal claim of secondary service connection for 
a low back disability.  In an October 1998 rating decision 
service connection for the residuals of a left foot injury was 
denied, but did not address the secondary service connection 
issue for a low back disability.  It was noted, in essence, that 
there was no evidence warranting service connection for any 
residual disability.  Thereafter, additional evidence was 
submitted regarding the left foot disorder.  In an April 1999 
rating decision, the RO determined that new and material evidence 
had not been received to reopen the claim of service connection 
for the residuals of a left foot injury.  The secondary service 
connection issue for a low back disability was not addressed.  
The Veteran perfected an appeal as to the denial of service 
connection for the residuals of a left foot injury by 
correspondence dated in January 2000.  

In a December 26, 2001 letter, PA-C (Physician Assistant, 
Certified) Q., stated that the Veteran injured his left foot 
during service and never regained total function and mobility of 
the left foot.  It was noted that as a result the Veteran's 
ambulation caused additional pain and pressure on the spine.  She 
opined that all of the Veteran's problems were related to his 
inservice left foot trauma.  A subsequent December 2002 VA 
examination also indicated that the current left foot disability 
was related to service.

Service connection was subsequently established for the residuals 
of a left foot injury in a March 2003 rating decision effective 
from July 30, 1998.  In correspondence dated in March 2003 the 
Veteran submitted a notice of disagreement from the March 2003 
rating decision for the failure to adjudicate the secondary 
service connection issue for a low back disability.

A July 2005 VA examiner opined that the Veteran's left foot 
disability had contributed to the development of degenerative 
changes in the lumbar spine and it was as likely as not that the 
Veteran's service-connected left foot disability had aggravated 
his lumbar spine condition.  

In a July 2006 rating decision service connection for 
degenerative arthritis of the lumbar spine was granted effective 
from December 26, 2001.  The RO indicated that it had accepted 
PA-C Q.'s statement regarding the Veteran's low back disability 
as an informal claim.

In statements and personal hearing testimony the Veteran asserted 
that the effective date for his low back disability award should 
either be in July 1998 when he filed an original claim of service 
connection or in September 1998 when he submitted correspondence 
mentioning his low back disability.  It was noted that a June 
2001 Board remand had also noted that the document received on 
September 8, 1998, could be construed as an informal claim for 
secondary service connection.

Based upon the evidence of record, the Board finds that the 
evidence demonstrates the Veteran was not provided reasonable 
notice subsequent to the October 1998 and April 1999 rating 
decisions that his secondary service connection claim for a low 
back disability was denied and would require new and material 
evidence to reopen.  The October 1998 and April 1999 rating 
decisions did not specifically adjudicate the secondary service 
connection issue nor were the denied residual disabilities 
specifically identified.  The evidence does not show the Veteran 
was provided sufficient notice that his subsequently perfected 
appeal for the residuals of a left foot injury would not include 
the previously identified specific residual low back disability.  
The secondary service connection low back disability claim in 
this case was contingent on the establishment of service 
connection for the associated left foot disability and the facts 
are distinguishable from those involved in Deshotel.  It is 
reasonable to assume that the Veteran believed his secondary 
service connection claim would follow the adjudicated claim in 
this case without having to re-assert that the matter be 
adjudicated.  In the absence of an adjudication of the identified 
secondary residual low back disability or reasonable notice that 
the claim was implicitly denied, the Board finds the claim for 
entitlement to secondary service connection for a low back 
disability was pending from September 8, 1998, when service 
connection was established in a July 2006 rating decision.

There is no evidence of any specific earlier formal or informal 
claim for a low back disability secondary to the left foot injury 
in service.  With regard to the July 1998 original claim for VA 
compensation benefits, the Veteran only referred to a left foot 
injury and did not mention having any low back disability.  He 
expressed no intent to seek service connection for a low back 
disability in that document and there was no claim of service 
connection for a low back disability pending from that date.  
Therefore, an effective date from September 8, 1998, but no 
earlier, for the award of service connection for degenerative 
changes of the lumbar spine secondary to a service-connected left 
foot injury is warranted.


ORDER

Entitlement to an effective date from September 8, 1998, but no 
earlier, for the award of service connection for degenerative 
changes of the lumbar spine secondary to a service-connected left 
foot injury is granted, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


